Citation Nr: 1726196	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for right hydrocele and loss of left testicle.

2.  Entitlement to an increased disability rating (or evaluation) for asthma in excess of 30 percent prior to May 17, 2015, and in excess of 50 percent thereafter.

3.  Entitlement to service connection for a bilateral leg disability other than bilateral lower extremity radiculopathy, to include degenerative joint disease and gouty arthritis of the bilateral knees (a bilateral knee disability).

4.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include major depressive disorder and alcohol abuse disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 2003 to February 2004, with three months and 16 days of active duty for training in 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2004, January 2010, and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

After reviewing the contentions and evidence of record, including the applicable regulations and case law, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this regard, in a July 2014 rating decision, the RO denied service connection for PTSD.  Pursuant to a July 2014 Notice of Disagreement, wherein the Veteran disagreed with the denial of service connection for PTSD, the Veteran was provided a Statement of the Case in February 2016.  The Veteran did not perfect the appeal with a timely Substantive Appeal; therefore, this issue is not in appellate status, and is not before the Board.  

Here, the Veteran has generally contended that a psychiatric disability is related to active service, and the record reflects that the Veteran has been diagnosed with major depressive disorder and alcohol abuse disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  In consideration of this holding and the other psychiatric diagnosis of record (other than PTSD), the Board has recharacterized the appeal as reflected on the title page.

Also, in this regard, in a September 2016 rating decision, the Veteran was awarded service connection for bilateral lower extremity radiculopathy associated with the back disability.  The Veteran has consistently contended that he has had bilateral leg pain as a result of active service; as such, the issue on appeal includes the leg disabilities other than bilateral lower extremity radiculopathy, to include degenerative joint disease and gouty arthritis of the bilateral knees (a bilateral knee disability).

In a September 2014 decision, the Board (by a Veterans Law Judge (VLJ) other than the undersigned), in pertinent part, denied an increased disability rating in excess of 30 percent for service-connected right hydrocele and loss of left testicle.  The Veteran appealed the Board's denial of an increased rating in excess of 30 percent for right hydrocele and loss of left testicle to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court granted the April 2015 Joint Motion for Partial Remand (JMR), which remanded the that issue (increased rating in excess of 30 percent for right hydrocele and loss of left testicle) back to the Board for action consistent with the terms of the April 2015 JMR.

In July 2015, the Board (by a VLJ other than the undersigned) remanded the issue of an extraschedular rating for right hydrocele and loss of left testicle to the Agency of Original Jurisdiction (AOJ) for referral to the Director of Compensation and Pension for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  

In February 2016, the Board remanded the issues as listed on the title page to the AOJ for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also, in the February 2016 decision, the Board remanded the issue of service connection for a back disability.  In a September 2016 rating decision, the RO fully granted service connection for a back disability; therefore, the issue of service connection for a back disability is not in appellate status, and is not before the Board because there remain no questions of law or fact as to the fully granted issue.

The appeal is REMANDED to the AOJ.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals of increased ratings for right hydrocele and loss of left testicle, and asthma, service connection for a bilateral knee disability and an acquired psychiatric disability other than PTSD, and a TDIU.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

Increased Ratings

In the February 2016 Remand, the Board instructed the RO to give the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to the claimed disabilities.  Pursuant to an October 2016 letter from the RO in compliance with the February 2016 Board Remand, in October 2016, the Veteran submitted a statement, including a VA Form 21-4142, Authorization to Disclose Information to VA.  In the October 2016 statement, the Veteran identified several private facilities and doctors from whom he received treatment for the service-connected disabilities, to include Hospital San Lucas in Guayama, Puerto Rico, First Hospital Panamericano in Cidra, Puerto Rico, Dr. Luis E. Cummings, Jr., and Dr. Jose R. Rodriguez.  In the associated VA Form 21-4142, Authorization to Disclose Information to VA, the Veteran provided the appropriate release for Hospital San Lucas and Dr. Jose R. Rodriguez only.  In this regard, the Veteran also provided a release for Caribbean Health System; however, it appears that those private records have already been obtained and associated with the record.  The Veteran did not provide a release of information for First Hospital Panamericano and Dr. Luis E. Cummings, Jr.  In addition, it does not appear that the RO requested the records for Hospital San Lucas and Dr. Jose R. Rodriguez (for which the Veteran submitted a release of information).  As such, to date, the RO has not undertaken all the actions as requested in the February 2016 Board Remand.  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

The Veteran should be contacted and requested to provide authorization for VA to obtain records of private treatment from First Hospital Panamericano and Dr. Luis E. Cummings, Jr., and those records should be requested.  An appropriate time should be allowed for the providers to respond and all responses should be associated with the electronic file, to include any private treatment records obtained.  VA is required to make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2016).


Service Connection for a Bilateral Knee Disability

The Veteran contends that the bilateral knee disability (claimed as a bilateral leg disability) is a result of active service (from February 2003 to February 2004).  Specifically, the Veteran contends that the knee problems started during deployment to Kuwait in February 2003 to February 2004.  See October 2014 VA Examination Report.  He has also asserted that lifting heavy items, falling, going up and down stairs, as well as continuous strenuous training, caused the bilateral knee disability.  In the alternative, the evidence also raises the alternative theory that the bilateral knee disability pre-existed service and was aggravated by active service.  

In a May 1990 service treatment record, the examining medical professional indicated that the Veteran's right knee had full range of motion with no tenderness, instability, or swelling.  The examining medical professional explained that the Veteran had a history or traumatic arthritis of a minimal degree and was treated with steroid injections that resolved the problem.  

In June 2003, a service treatment record revealed that the Veteran suffered a trauma to the right leg on June 12, 2003, and was now presenting with a right leg mass.  A July 2003 service treatment record indicated that the Veteran complained of right leg for three weeks.  He reported that he injured himself when he fell and feels a sharp pain in the right leg.  The assessment at that time was a mass secondary to trauma of the right lower leg.  In a follow-up for knee pain, dated in July 2003, the Veteran reported that, since one week ago, the knee pain feels better.  There, he had full range of motion and strength with no discomfort.  The assessment was resolved knee pain.

Pursuant to the September 2014 Board Remand, the Veteran was afforded a VA examination of the legs in October 2014.  The VA examiner opined that the bilateral degenerative joint disease (gouty arthritis) is less likely than not incurred in, or caused by, the claimed in-service injury, event, or illness.  The VA examiner explained that the Veteran had one episode of right knee trauma with arthritis, which was temporary and under control.  She further explained that the Veteran has a hereditary risk factor of gout that started during the Veteran's youth.  

In this regard, neither gout nor a bilateral knee disability was "noted" upon entry into active service.  As such, the presumption of soundness attaches and the burden falls upon VA to rebut the presumption of soundness by showing clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation.  While the Veteran was afforded a VA examination in October 2014, and provided a private medical opinion from Dr. N.O. in April 2009, there is no etiology opinion specifically addressing the questions of whether the Veteran's bilateral knee disability, to include degenerative joint disease and gouty arthritis of the bilateral knees, clearly and unmistakably preexisted service and, if so, whether the preexisting bilateral knee disability was clearly and unmistakably not aggravated by the Veteran's military service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).  As such, an addendum medical opinion is necessary to assist in determining the etiology of the bilateral knee disability.

Service Connection for an Acquired Psychiatric Disability Other Than PTSD

The Veteran contends that an acquired psychiatric disability is caused by active service.  In an April 2009 statement, the Veteran's private treating doctor, Dr. N.O., noted that the Veteran presented with anxiety problems since he returned from Kuwait.  The Veteran also reported that, after returning from Kuwait, he consistently felt depressed and anxious.  Specifically, during the October 2014 VA PTSD examination, the Veteran explained that he had to give the order to shoot a group to protect the military ship.  

In this regard, the personnel records indicate that the Veteran served aboard the USNS Fisher, and participated in Operation Noble Eagle with service in Kuwait.  In this case, there is no evidence of record that the Veteran engaged in combat with the enemy; however, the DD 214 reflects that the Veteran's military occupational specialty during active service, including in Kuwait, was indirect fire infantryman.  With consideration of the personnel record reflecting service in Kuwait as an indirect fire infantryman, the Board finds that the stressful and traumatic event in service, including giving the order to shoot a group to protect the military ship, is credible and consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2014).

VA treatment records reveal a diagnosis of major depressive disorder.  See December 2016 VA Treatment Record.  Pursuant to the September 2014 Board Remand, the Veteran was afforded a VA PTSD examination.  At that time, the Veteran was diagnosed with alcohol abuse disorder.  The October 2014 VA examiner did not opine as to whether the diagnosed acquired psychiatric disorder, to include major depressive disorder and alcohol abuse disorder, are etiologically related to the in-service stressor.  For this reason, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the acquired psychiatric disability (other than PTSD), to include major depressive disorder and alcohol abuse disorder.

A TDIU

The Board is remanding this claim for two reasons.  First, it finds that any decision with respect to the increased rating and service connection appeals being remanded above may affect the appeal for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the appeals of increased ratings and service connection currently on appeal because a hypothetical grant of the pending increased rating and/or service connection appeals could significantly change the adjudication of the TDIU issue because such a grant may increase the Veteran's overall combined disability rating percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); therefore, consideration of a TDIU must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Second, VA has sent the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, on two occasions and requested that the Veteran complete the form.  See November 2010 and August 2012 letters.  The Veteran has not submitted a completed form, and the Board will request that the Veteran complete the form and submit it to VA.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for records from First Hospital Panamericano and Dr. Luis E. Cummings, Jr.  The Veteran should also be advised that he may, alternatively, submit the treatment records to VA himself.  Any documents received by VA should be associated with the record.

If an authorization is received, make at least two requests to any custodian of private records from First Hospital Panamericano and Dr. Luis E. Cummings, Jr., unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2016).

2. Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for records from Hospital San Lucas and Dr. Jose R. Rodriguez.  The Veteran should also be advised that he may, alternatively, submit the treatment records to VA himself.  Any documents received by VA should be associated with the record.

Any documents received by VA pursuant to the request for private treatment records from Hospital San Lucas and Dr. Jose R. Rodriguez should be associated with the record.  At least two requests for the private records should be made, unless it is made evident by the first request that a second request would be futile in obtaining such records.

In completing the actions requested in paragraphs 1) and 2), any negative responses should be properly documented in the record.  Notify the Veteran, in accordance with 38 C.F.R. § 3.159(e), if the private treatment records are unavailable.

3. Ask the Veteran to complete the VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, in its entirety and send it to VA.  

4. If possible, request that the VA physician who conducted the October 2014 VA examination review the electronic file and provide an addendum medical opinion.  The relevant documents in the electronic file, to include in VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner (another examination of the Veteran is not required).  If the October 2014 VA examiner is not available, obtain the requested opinion from another appropriate VA medical professional.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner is informed of the following relevant facts:

* The Veteran served on active duty from February 2003 to February 2004, with three months and sixteen days of active duty for training in 1977.  

* In a May 1990 service treatment record, the examining medical professional indicated that the Veteran's right knee had full range of motion with no tenderness, instability, or swelling.  The examining medical professional explained that the Veteran had a history or traumatic arthritis of a minimal degree and was treated with steroid injections that resolved the problem.  

* In June 2003, a service treatment record revealed that the Veteran suffered a trauma to the right leg on June 12, 2003, and was now presenting with a right leg mass.  

* A July 2003 service treatment record indicated that the Veteran complained of right leg pain for three weeks.  He reported that he injured himself when he fell and felt a sharp pain in the right leg.  The assessment at that time was a mass secondary to trauma of the right lower leg.  

* In a follow-up for knee pain, dated in July 2003, the Veteran reported that, since one week ago, the knee pain felt better.  The examiner wrote that the Veteran had full range of motion and strength with no discomfort.  The assessment was resolved knee pain.

Based upon a review of the record, including the Veteran's medical history, service treatment records, particularly to include the records detailed above, and post-service VA and private treatment records, the VA examiner is requested to offer the following opinions:

a) Did the Veteran's bilateral knee disability, to include, but not limited to, degenerative joint disease and gouty arthritis of the bilateral knees, clearly and unmistakably exist prior to entrance into service in February 2003?

b) If it is the VA examiner's opinion that the bilateral knee disability, to include, but not limited to, degenerative joint disease and gouty arthritis of the bilateral knees, preexisted service, was any pre-existing bilateral knee disability clearly and unmistakably not aggravated by (not worsened beyond the natural progression during) active service?

Note: The term aggravated means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disability becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

If the VA examiner concludes that the Veteran's bilateral knee disability, to include, but not limited to, degenerative joint disease and gouty arthritis of the bilateral knees, did not pre-exist service in February 2003, or that the pre-existing bilateral knee disability was not worsened by service beyond the natural progression, the VA examiner should then provide the following opinion:

c) Is it at least as likely as not (50 percent probability or greater) that any current bilateral knee disability began/had onset in service or is otherwise etiologically related to service, to include lifting heavy items, falling, going up and down stairs, and continuous strenuous training?

In rendering the opinions requested in paragraphs 
3a) through 3c), the VA examiner should assume, as fact, that the Veteran has current diagnoses of degenerative joint disease and gouty arthritis of the bilateral knees.

The VA examiner should also assume, as fact, that the Veteran experienced lifting heavy items, falling, going up and down stairs, and continuous strenuous training during active service.

5. If possible, request that the VA psychiatrist who conducted the October 2014 VA examination review the electronic file and provide an addendum medical opinion.  The relevant documents in the electronic file, to include in VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner (another examination of the Veteran is not required).  If the October 2014 VA examiner is not available, obtain the requested opinion from another VA mental health professional.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

For EACH diagnosis other than PTSD, including, but not limited to, major depressive disorder and alcohol abuse disorder, the VA examiner should offer the following opinions:

a) Is it as likely as not (a 50 percent probability or greater) that any diagnosed acquired psychiatric disability, including, but not limited to, major depressive disorder and alcohol abuse disorder, had its onset in service?

b) Is it as likely as not (a 50 percent probability or greater) that the diagnosed acquired psychiatric disability, including, but not limited to, major depressive disorder and alcohol abuse disorder, is otherwise caused by, or related to, active service, including giving the order to shoot a group to protect the military ship during service in Kuwait?

In rendering the requested opinions in paragraphs 
4a) and 4b), the VA examiner should assume, as fact, that the Veteran gave the order to shoot a group to protect the military ship during service in Kuwait.

For all of the above opinions, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

6. After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal as listed on the title page above in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

